DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 10 – 12, 16 - 32 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a second conductive component disposed over, and at least partially aligned with, the first conductive component, wherein at least a portion of the first dielectric layer is disposed between the first ILD and the second conductive component; a second ILD that surrounds the second conductive component, and wherein the first dielectric layer has a lower etching rate than the second ILD; an etching stop layer that is disposed between the first dielectric layer and the second ILD; and at least a portion of a self-assembly layer disposed between the first conductive component and the etching stop layer but not between the first conductive component and the second conductive component as recited in claim 10, the entirety of the first dielectric layer is in direct contact with the first ILD but is not disposed over the first metal element, wherein a first side surface of the first dielectric layer is in physical contact with the first metal element, and wherein a second side surface of the first dielectric layer is in physical contact with an etching-stop layer; a second dielectric layer disposed over the entirety of the entire first dielectric layer, wherein the entirety of the first dielectric layer and the second dielectric layer have equal lateral dimensions; a second ILD disposed over the second dielectric layer, wherein an etching selectivity exists between the second ILD and the second dielectric layer; and a second metal element extending vertically through the second ILD, wherein the second metal element is at least partially aligned with, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 
/TAN N TRAN/
Primary Examiner, Art Unit 2826